UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4110



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-644)


Submitted:   October 25, 2006           Decided:     November 14, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, William E. Day, II, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Williams appeals his conviction and twenty-five

month prison sentence pursuant to his guilty plea to one count of

accepting bribes as a public official, in violation of 18 U.S.C.

§ 201(b)(2) (2000).        The only issue on appeal is whether the

district court erred in applying an eight-level offense level

enhancement at sentencing based on its finding that Williams held

a high-level decision-making or sensitive position, pursuant to

U.S. Sentencing Guidelines Manual § 2C1.1(b)(2)(B) (2000).

            We   have   reviewed     the    record,    the    district     court’s

decision, and the parties’ briefs.            We conclude that Williams, the

director of a halfway house, was an official holding a high-level

decision-making or sensitive position, and thus the district court

did not err in applying the enhancement.                See United States v.

ReBrook,    58   F.3d   961,   970   (4th     Cir.   1995);   see   also    United

States v. Reneslacis, 349 F.3d 412, 416 (7th Cir. 2003); United

States v. Snell, 152 F.3d 345, 346 (5th Cir. 1998).

            Accordingly,       we    affirm    Williams’s      conviction     and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      - 2 -